DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 6/23/2022 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant Argues: “Regarding Prong one of Step 2A, the Office Action alleges that the claims are directed to an abstract idea. Applicant respectfully disagrees, and submits that the claimed invention does not fall within one of the enumerated subject matter groupings of abstract ideas included in the 2019 Revised Patent Subject Matter Eligibility Guidance, e.g., the claimed invention is not a mathematical concept, a method of organizing human activity, or a mental process. Therefore, Applicant contends that the result of Prong One of revised Step 2A should be that the claim(s) is not an abstract idea, and accordingly, the claims are patent eligible.”
Examiner’s Response:  The examiner respectfully disagrees.  The examiner respectfully notes that the claims are directed to an abstract idea as the claims fall within the enumerated groups of a mental process and/or a method of organizing human activity. The examiner otes with respect to the enumerated group of a mental process, the claims, per the rejection in the Office Action, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., a computer and multiple techniques and corresponding devices).  More specifically, the examiner notes that the concepts above are steps the human mind can perform with the aid of pencil and paper (i.e., capturing data about an item in a location, using threshold/criteria calculations, and gathering metadata for the item and then finally cataloging with data/metadata). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, with respect to the enumerated grouping of a method of organizing human activity, the claims, per the rejection in the Office Action, recite a form of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Thus the examiner notes that the claims the claim recites an abstract idea. 
Applicant Argues: “Regarding Prong two of Step 2A, assuming, in arguendo, that the claims are found to not be patent eligible, the analysis continues to Prong Two of the revised Step 2A. Applicant contends that amended independent claim 1 recites features beyond merely tying the invention to a particular operating environment including generic implementation of a computer (or computer based implementation) without imposing meaningful limitation on the scope of the claim. Thus, Applicant contends that amended claim 1 recites specific and meaningful limitation using a computer. Additionally, claim 1 at least recites additional elements that integrate the judicial exception into a practical application of the exception, which can include one or more improvements to a computer or computer technology. Thus, Applicant submits that the amended independent claims, considered as a whole, recite subject matter beyond an abstract idea.”
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes the claims recite “capturing” using a computer and using multiple techniques and corresponding devices and a determination, using a computer as the additional features that do not fall under the enumerated groupings of abstract idea(s). These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic capture and processing). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and/or do not further include one or more improvements to a computer or computer technology. The claim is directed to an abstract idea. 
Applicant Argues: “As directed to Step 2B, Applicant asserts that independent clam 1 is directed to eligible subject matter as not an abstract idea, however, Applicant also contends, in arguendo, that the claim(s) recites significantly more than an abstract idea when the subject matter of claim 1 is considered as a whole. 
The Office Action alleges that the claim is directed toward an abstract idea, and does not recite any more than a generic computer performing generic functions that are well-understood, routine, and conventional activities previously known in the industry.  Applicant contends that features recited in the claim go beyond merely generic computer functions, and thus constitute features beyond an abstract idea. 
Referring to amended independent claim 1, Applicant submits that the claim, considered as a whole, recites more than merely an abstract idea, for example in amended claim 1. 
Specifically, amended independent claim 1 recites, inter alia, gathering metadata about the asset, in response to meeting the asset criteria; cataloging the asset with the data and the metadata; detecting the item entering the defined location; and in response to the identification of the item, determining when the item meets the asset criteria by determining when the item meets a threshold value and thereby being defined as an asset. Further claim 1 recites initiating the gathering of the metadata, in response to the determining that the item meets the asset criteria for being cataloged as an asset. 
Applicant contends that claim 1 at least as recited above, recites features beyond using generic computer components and generic functions. For example, claim 1 includes in response to determining that an item meets an asset criteria for being cataloged as an asset, initiating gathering of metadata. And further, claim 1 includes detecting an item entering a defined location. Thus, specific operations and interactions, i.e., physical events and cause and effect relationships, are defined in claim 1 which are not abstract, nor are they conventional or generic computing functions. 
At least the features recited above in claim 1 go beyond generic computing, and more than a high level of generality. Thus, reviewing the claims as a whole, the specificity of the multiple features interacting in a collective fashion, results in limitations more than a high level of generality, and which go beyond generic computing and analysis. Therefore, Applicant submits that the claim imposes meaningful limits, and thus is directed to patent eligible subject matter. 
Thus, the features of the claims are unconventional and specific, and as such, the features are beyond a mere abstract idea implemented on a computer, and elements are integrated into a practical application. Thus, Applicant submits that the claims are directed to patent eligible subject matter. And therefore, Applicant submits that amended claim 1 recites a practical application, significantly more than an abstract idea, and imposes meaningful limitations on the scope of the claim. 
Therefore, Applicant submits that claim 1 is not directed to an abstract idea, and is patentable.”
Examiner’s Response:  The examiner respectfully disagrees.  With respect to Step 2B – Applicant argues features which are noted to be encompassed within the Step 2A-Prong One, i.e. “gathering metadata about the asset, in response to meeting the asset criteria; cataloging the asset with the data and the metadata; detecting the item entering the defined location; and in response to the identification of the item, determining when the item meets the asset criteria by determining when the item meets a threshold value and thereby being defined as an asset,” “... initiating the gathering of the metadata, in response to the determining that the item meets the asset criteria for being cataloged as an asset, more specifically “For example, claim 1 includes in response to determining that an item meets an asset criteria for being cataloged as an asset, initiating gathering of metadata. And further, claim 1 includes detecting an item entering a defined location.”  The examiner notes such elements have been constructed to fall under Step 2A-Prong one as they fall under the enumerated groups of mental processes and/or certain methods of organizing human activity.  Th examiner notes the additional elements of a computer and multiple techniques and corresponding devices to perform the aforementioned steps to perform the aforementioned steps are well-understood, routine, and conventional and amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
The examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory.
Therefore the examiner finds the claims directed to an abstract idea.

Applicant's arguments filed on 6/23/2022 with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant Argues “Amended claim 1 includes, inter alia, gathering metadata about the asset, in response to meeting the asset criteria; cataloging the asset with the data and the metadata; detecting the item entering the defined location; in response to the identification of the item, determining when the item meets the asset criteria by determining when the item meets a threshold value and thereby being defined as an asset. Claim 1 further recites, initiating the gathering of the metadata, in response to the determining that the item meets the asset criteria for being cataloged as an asset. 
The office action refers to the combination of Kerrick, and Broache as allegedly teaching the features of original claim 1 and dependent claim 17. Broach teaches requesting additional information in response to receiving notice that an object has been identified (Broache, Col. 10, lines 40-43). And Broache teaches determining that an object moving along a conveyor belt can be identified when the item is not labeled (Broache, Col. 10, lines 52-56). However, none of the references, alone or in combination, teach at least the features of detecting the item entering the defined location, and in response to the identification, determining when the item meets an asset criteria, and initiating gathering of metadata in response to the item meeting the asset criteria for being cataloged as an asset. Therefore, Applicant believes the combination of features recited in claim 1 including at least the features discussed above are not recited in the cited reference, alone or in combination. 
Thus, the primary reference does not teach at least the features of amended claim 1. The secondary references do not remedy the deficiencies of the primary reference. Therefore, as the cited references, alone or in combination, do not teach the features of amended claim 1, the claim is nonobvious over the cited art. Thus, Applicant submits that claim 1 is patentable.”
Examiner’s Response:  The examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
  The examiner notes that it is the combination of Kerrick in view of Broache that disclose the aforementioned features.  
More specifically Kerrick has been shown to disclose:
gathering metadata about the asset, in response to meeting the asset criteria ([0023] - An augmentation engine 125, for example, can automatically retrieve augmentation information associated with the recognized physical products and store the augmentation information in association with the list. For example, the augmentation can occur after the captured image data 112 is analyzed to recognize the associated physical products, e.g., after the inventory engine 112 has stored associated inventory information for the table 106a, the television 106b, and the lamp 106c in the product inventory 124); and 
cataloging the asset with the data and the metadata ([0011] - For example, a user can capture images (e.g., still image or video) of physical possessions that occupy a space, e.g., a room or other area in a residence, a storage locker, a portable storage unit, a business or some other area. The captured image data can be automatically analyzed to recognize physical products included in the image data, such as furniture and other belongings in a room and [0021] - For example, using various image recognition techniques, the analysis can determine that items in the image 104 (and thus the area from which the image 104 is generated) include the table 106a, the television 106b and the lamp 106c. The image data analysis engine 114 can also automatically analyze the captured image data 112 to determine (118) a position of each recognized physical product in the space. For example, position information can identify a particular item's location in a room (e.g., identification of a particular room, position along a wall, distance from the wall, height above the floor). In some implementations, analysis of the captured image data 112 can determine, for example, the kind of object identified from an image, such as a specific model of the television 106b and the lamp 106c, and the style of the table 106a and [0023] - Augmentation information can include, for example, one or more of a model number, a source or an origin of a respective physical product, a price and/or a value of the respective physical product, specification information related to the respective product, replacement information, product description, size and dimension information, color and style information, weight information, an age and ownership date of the respective product, and warranty information. This augmentation information can be provided to a user interface with a user-selectable control to expose the augmentation information, as described below and [0024] -  For example, the generated representation can be stored as space representation data 128. The information that is stored, for example, can include metadata associated with each of the physical products that is available in the product inventory 124. In some implementations, the space representation engine is configured to enable updates for a space).
detect the item... (([0011] - For example, a user can capture images (e.g., still image or video) of physical possessions that occupy a space, e.g., a room or other area in a residence, a storage locker, a portable storage unit, a business or some other area. The captured image data can be automatically analyzed to recognize physical products included in the image data, such as furniture and other belongings in a room and [0021] - For example, using various image recognition techniques, the analysis can determine that items in the image 104 (and thus the area from which the image 104 is generated) include the table 106a, the television 106b and the lamp 106c. The image data analysis engine 114 can also automatically analyze the captured image data 112 to determine (118) a position of each recognized physical product in the space. For example, position information can identify a particular item's location in a room (e.g., identification of a particular room, position along a wall, distance from the wall, height above the floor). In some implementations, analysis of the captured image data 112 can determine, for example, the kind of object identified from an image, such as a specific model of the television 106b and the lamp 106c, and the style of the table 106a.);
in response to the identification to the identification of the item... initiate gathering of the metadata, in response to the determining that the item meets the asset criteria for being cataloged as an asset ([0011] and [0022] - An inventory engine 122, for example, can automatically inventory the recognized physical products (e.g., items 106a-106c) including preparing a list of products and [0032] - For example, the image data analysis engine 114 can automatically analyze the captured image data 112 to recognize (116) physical products (e.g., furniture, electronics, and other belongings) included in the image data. and [0023])
The examiner respectfully notes as constructed from above Kerrick discloses capturing, using a computer, data about an item in a defined location (i.e., for cataloging).   The examiner has reasonably constructed that item that is automatically recognized to read on the concept of determining when the item meets asset criteria as it is analyzed and recognized as a physical product to be inventoried.  Further Kerrick gathers metadata (i.e., augmentation information) in response to meeting that asset criteria (i.e., automatically being analyzed).  The examiner respectfully notes these concepts read on the original limitations and the limitations from Claim 17, that have been incorporated into Claim 1.
The examiner sought to combine Broach to teach: 
detect the item entering the defined location (col. 10, lines 40-51 -This information may include a digital photograph of the object 121 that is captured by a digital camera 119 or other digital imaging device or sensor 119 and forwarded to the system through an interface 117. The information may further include a set of physical attributes of object 121, such as its weight, one or more linear dimensions, its reflectance, or its shape. These physical attributes may be received by the system from one or more sensors 119 through interface 117 and col. 10, lines 52-54 - In one example, a materials-handling system may determine that an object 121 moving along a conveyor belt, or other automated material-handling mechanism... and col. 15, lines 15-43);
in response to identification of the item, determining when the item meets the asset criteria by determining when an item meets a threshold value and thereby is an asset (col. 9, lines 60-63 - The image-matching function incorporates or accesses an image database 123 of product images, each of which shows a known product or other type of object and each of which may be associated with metadata that provides identifying and related information about the known object such as a book's ISBN number. The image-matching function has the ability to determine whether a submitted image of an unknown object is sufficiently similar to one of its stored images of known objects to imply that the unknown object matches the known object. In some embodiments this determination may be performed as a function of match scores returned by the image-matching function, where a degree of similarity may be a function of a value of a returned stored image's match score. In one example, an acceptable degree of similarity of a returned stored image may be presumed when that returned image's match score exceeds a threshold and col. 13, lines 29-44 - In step 230, additional information associated with the actual species of the now-identified object 121 or with the highest-ranking related species selected in step 225 may be associated with the digital image received in step 205. In addition, other information gathered during steps of the methods of FIGS. 2-3 may be similarly associated and col. 16, lines 42-53 - In all cases, once the unknown object 121 is adequately matched, via image, attributes, or both, to a known entry in either the image database 123 or the attributes database 125, the embodiment deems the object 121 to have been identified and triggers the business rules to enable subsequent processing. Identifying metadata associated with the identified object may be associated with the captured image, with the affixed label, or with the matched image stored in the image database 123, and the image-matching mechanism or function may then be updated to incorporate any new information identified during the identification process) ;; The examiner reasonably constructs the subsequent processing of the triggering from business rules after an adequate match to be determining when the item meets asset criteria by determining when an item meets a threshold value and thereby is an asset; and
The examiner respectfully notes as constructed from above Broache teaches the concepts of detecting an item entering a location by way of cameras and/or sensors.  Further, in response to an identification of an item (i.e., match score exceeding a threshold), the system of Broach enables subsequent processing.  Thus as constructed an acceptable degree of similarity aids in item identification and thus when adequately matched it represents an item meeting asset criteria by meeting a threshold value thus allowing the unknown object to be defined as that asset.  The examiner respectfully notes these concepts read on the original limitations and the limitations from Claim 17, that have been incorporated into Claim 1.
	Thus the examiner notes when combined Kerrick and Broache in combination disclose the features of Amended Claim 1.  Therefore the examiner finds this argument not persuasive. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18-25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites cataloging an asset with data and metadata
	More specifically:
Claim 1, and similarly Claim 24 and 25
A 
capturing
determining
determining when the item meets asset criteria for being cataloged as an asset, in response to the item meeting the threshold criteria for identification of the item and thereby the identification being completed; 
gathering metadata about the asset, in response to meeting the asset criteria; and
cataloging the asset with the data and the metadata;
detecting the item entering the defined location; 
in response to the identification of the item, determining when the item meets the asset criteria by determining when the item meets a threshold value and thereby being defined as an asset; and 
initiating the gathering of the metadata, in response to the determining that the item meets the asset criteria for being cataloged as an asset.
The steps as recited in Claim 1, similarly Claim 24 and 25 recite capturing, ...data about an item of a plurality of items in a defined location, for cataloging the item; determining, ...when the data meets threshold criteria for identification of the item and completing an identification of the item when the data meets the threshold criteria;  determining when the item meets asset criteria for being cataloged as an asset, in response to the item meeting the threshold criteria for identification of the item and thereby the identification being completed; gathering metadata about the asset, in response to meeting the asset criteria; and cataloging the asset with the data and the metadata, and further detecting the item entering the defined location;  in response to the identification of the item, determining when the item meets the asset criteria by determining when the item meets a threshold value and thereby being defined as an asset; and  initiating the gathering of the metadata, in response to the determining that the item meets the asset criteria for being cataloged as an asset.  That, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., a computer and multiple techniques and corresponding devices).  More specifically, the examiner notes that the concepts above are steps the human mind can perform with the aid of pencil and paper (i.e., capturing data about an item in a location, using threshold/criteria calculations, and gathering metadata for the item and then finally cataloging with data/metadata). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, such claims can additionally fall under Certain Methods Of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The various steps as recited in Claim 1, 8, and 15 recite capturing, ...data about an item of a plurality of items in a defined location, for cataloging the item; determining, ...when the data meets threshold criteria for identification of the item and completing an identification of the item when the data meets the threshold criteria;  determining when the item meets asset criteria for being cataloged as an asset, in response to the item meeting the threshold criteria for identification of the item and thereby the identification being completed; gathering metadata about the asset, in response to meeting the asset criteria; and cataloging the asset with the data and the metadata detecting the item entering the defined location;  in response to the identification of the item, determining when the item meets the asset criteria by determining when the item meets a threshold value and thereby being defined as an asset; and  initiating the gathering of the metadata, in response to the determining that the item meets the asset criteria for being cataloged as an asset, that, under its broadest reasonable interpretation is a form of a commercial interaction, sales activities or behavior, and/or business relations but for the recitation of generic computer components (i.e., a computer and multiple techniques and corresponding devices).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of a computer and multiple techniques and corresponding devices to perform the aforementioned steps. These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic capture and processing). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer and multiple techniques and corresponding devices to perform the aforementioned steps to perform the aforementioned steps are well-understood, routine, and conventional and amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory.
Regarding Claim 2-16 and 18-23; these claim recites limitations that further define the same abstract idea as noted in Claim 1.  Therefore they are considered patent ineligible for the reasons given above.  
Further with respect to Claim 5 – the human mind is capable of reading data from a distributed ledgers and further The blockchain is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer component (i.e., reading data over a network).  Even in combination, these additional elects do not ingrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself.
Further with respect to Claim 6-7 – these claim recite limitations that further define the abstract idea noted in Claim 1.  In addition, they recite the additional elements of data input/multiple techniques.  The data input/multiple techniques are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer component (i.e., generic computing environment).  Even in combination, these additional elects do not ingrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 7, 9-16, 22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerrick (US 2016/0342937 A1) in view of Broach et al. (US 9,275,293 B2).

Regarding Claim 1, and similarly Claim 24 and 25;
Kerrick discloses a computer-implemented method for automatically detecting and cataloging items or assets at a location or property (Abstract), comprising:
 capturing, using a computer ... data about an item of a plurality of items in a defined location, for cataloging the item ([0011] - For example, a user can capture images (e.g., still image or video) of physical possessions that occupy a space, e.g., a room or other area in a residence, a storage locker, a portable storage unit, a business or some other area. The captured image data can be automatically analyzed to recognize physical products included in the image data, such as furniture and other belongings in a room and [0021] - For example, using various image recognition techniques, the analysis can determine that items in the image 104 (and thus the area from which the image 104 is generated) include the table 106a, the television 106b and the lamp 106c. The image data analysis engine 114 can also automatically analyze the captured image data 112 to determine (118) a position of each recognized physical product in the space. For example, position information can identify a particular item's location in a room (e.g., identification of a particular room, position along a wall, distance from the wall, height above the floor). In some implementations, analysis of the captured image data 112 can determine, for example, the kind of object identified from an image, such as a specific model of the television 106b and the lamp 106c, and the style of the table 106a.);
determining when the item meets asset criteria for being cataloged as an asset... thereby the identification being complete ([0022] - An inventory engine 122, for example, can automatically inventory the recognized physical products (e.g., items 106a-106c) including preparing a list of products and [0032] - For example, the image data analysis engine 114 can automatically analyze the captured image data 112 to recognize (116) physical products (e.g., furniture, electronics, and other belongings) included in the image data.); As reasonably constructed an item that is automatically recognized reads on the concept of determining when the item meets asset criteria as it is analyzed and recognized as a physical product to be inventoried.
gathering metadata about the asset, in response to meeting the asset criteria ([0023] - An augmentation engine 125, for example, can automatically retrieve augmentation information associated with the recognized physical products and store the augmentation information in association with the list. For example, the augmentation can occur after the captured image data 112 is analyzed to recognize the associated physical products, e.g., after the inventory engine 112 has stored associated inventory information for the table 106a, the television 106b, and the lamp 106c in the product inventory 124); and 
cataloging the asset with the data and the metadata ([0011] - For example, a user can capture images (e.g., still image or video) of physical possessions that occupy a space, e.g., a room or other area in a residence, a storage locker, a portable storage unit, a business or some other area. The captured image data can be automatically analyzed to recognize physical products included in the image data, such as furniture and other belongings in a room and [0021] - For example, using various image recognition techniques, the analysis can determine that items in the image 104 (and thus the area from which the image 104 is generated) include the table 106a, the television 106b and the lamp 106c. The image data analysis engine 114 can also automatically analyze the captured image data 112 to determine (118) a position of each recognized physical product in the space. For example, position information can identify a particular item's location in a room (e.g., identification of a particular room, position along a wall, distance from the wall, height above the floor). In some implementations, analysis of the captured image data 112 can determine, for example, the kind of object identified from an image, such as a specific model of the television 106b and the lamp 106c, and the style of the table 106a and [0023] - Augmentation information can include, for example, one or more of a model number, a source or an origin of a respective physical product, a price and/or a value of the respective physical product, specification information related to the respective product, replacement information, product description, size and dimension information, color and style information, weight information, an age and ownership date of the respective product, and warranty information. This augmentation information can be provided to a user interface with a user-selectable control to expose the augmentation information, as described below and [0024] -  For example, the generated representation can be stored as space representation data 128. The information that is stored, for example, can include metadata associated with each of the physical products that is available in the product inventory 124. In some implementations, the space representation engine is configured to enable updates for a space).
the item [in a] defined location (([0011] - For example, a user can capture images (e.g., still image or video) of physical possessions that occupy a space, e.g., a room or other area in a residence, a storage locker, a portable storage unit, a business or some other area. The captured image data can be automatically analyzed to recognize physical products included in the image data, such as furniture and other belongings in a room and [0021] - For example, using various image recognition techniques, the analysis can determine that items in the image 104 (and thus the area from which the image 104 is generated) include the table 106a, the television 106b and the lamp 106c. The image data analysis engine 114 can also automatically analyze the captured image data 112 to determine (118) a position of each recognized physical product in the space. For example, position information can identify a particular item's location in a room (e.g., identification of a particular room, position along a wall, distance from the wall, height above the floor). In some implementations, analysis of the captured image data 112 can determine, for example, the kind of object identified from an image, such as a specific model of the television 106b and the lamp 106c, and the style of the table 106a.);
in response to the identification to the identification of the item, determining when the item meets the asset criteria... thereby being defined as an asset ([0011] and [0022] - An inventory engine 122, for example, can automatically inventory the recognized physical products (e.g., items 106a-106c) including preparing a list of products and [0032] - For example, the image data analysis engine 114 can automatically analyze the captured image data 112 to recognize (116) physical products (e.g., furniture, electronics, and other belongings) included in the image data. and [0023]); As reasonably constructed an item that is automatically recognized reads on the concept of determining when the item meets asset criteria as it is analyzed and recognized as a physical product to be inventoried.
initiate gathering of the metadata, in response to the determining that the item meets the asset criteria for being cataloged as an asset ( [0022] - An inventory engine 122, for example, can automatically inventory the recognized physical products (e.g., items 106a-106c) including preparing a list of products and [0032] - For example, the image data analysis engine 114 can automatically analyze the captured image data 112 to recognize (116) physical products (e.g., furniture, electronics, and other belongings) included in the image data and[0023] - An augmentation engine 125, for example, can automatically retrieve augmentation information associated with the recognized physical products and store the augmentation information in association with the list. For example, the augmentation can occur after the captured image data 112 is analyzed to recognize the associated physical products, e.g., after the inventory engine 112 has stored associated inventory information for the table 106a, the television 106b, and the lamp 106c in the product inventory 124) As reasonably constructed an item that is automatically recognized reads on the concept of determining when the item meets asset criteria as it is analyzed and recognized as a physical product.
Kerrick fails to explicitly disclose  
capturing, using a computer and using multiple techniques and corresponding devices, data about an item ... in a ... location;
determining, using the computer, when the data meets threshold criteria for identification of the item and completing an identification of the item when the data meets the threshold criteria;
determining when the item meets asset criteria ..., in response to the item meeting the threshold criteria for identification of the item and thereby the identification being completed.
detect the item entering the defined location;
determining when the item meets the asset criteria by determining when the item meets a threshold value and thereby being defined as an asset.
However, in an analogous art, Broache teaches 
capturing, using a computer and using multiple techniques and corresponding devices, data about an item ... in a ... location (col. 10, lines 40-51 -This information may include a digital photograph of the object 121 that is captured by a digital camera 119 or other digital imaging device or sensor 119 and forwarded to the system through an interface 117. The information may further include a set of physical attributes of object 121, such as its weight, one or more linear dimensions, its reflectance, or its shape. These physical attributes may be received by the system from one or more sensors 119 through interface 117 and col. 10, lines 52-54 - In one example, a materials-handling system may determine that an object 121 moving along a conveyor belt, or other automated material-handling mechanism... and col. 15, lines 15-43);
determining, using the computer, when the data meets threshold criteria for identification of the item and completing an identification of the item when the data meets the threshold criteria (col. 9, lines 60-63 - The image-matching function incorporates or accesses an image database 123 of product images, each of which shows a known product or other type of object and each of which may be associated with metadata that provides identifying and related information about the known object such as a book's ISBN number. The image-matching function has the ability to determine whether a submitted image of an unknown object is sufficiently similar to one of its stored images of known objects to imply that the unknown object matches the known object. In some embodiments this determination may be performed as a function of match scores returned by the image-matching function, where a degree of similarity may be a function of a value of a returned stored image's match score. In one example, an acceptable degree of similarity of a returned stored image may be presumed when that returned image's match score exceeds a threshold and col. 12, lines 37-46 - In step 215, the object-identification system identifies a species of the unidentified object 121. This species, as described above, identifies one or more known items that, according to implementation-dependent criteria, are sufficiently close matches to the object 121. A choice of parameters that may be used to identify such a species may be implementation-dependent, but in all cases, a species should identify object 121 with enough specificity to allow subsequent object-processing business rules to determine a desired procedure for processing the product downstream and col. 13, lines 6-22 -  In step 225, the related species identified in step 220 are ranked by one or more desired characteristics. Desired characteristics may include any combination of factors like price, publication date, or binding, that are deemed to be relevant to a downstream business rule or to an other business objective In some embodiments, this ranking may be performed as a function of a business rule that may operate prior to affixing a label to object 121. The related species may, for example, be evaluated or ranked as a business-rule function of a combination of business, financial, technical, or marketing-related factors, such as salability or marketability of a related species of object, an inventory position or current or projected inventory level of a species, or a number of sales offers and prices of sales offers of a species. In such cases, species may be ranked, accepted, or selected to be associated with the unidentified object 121 so as to optimize the value or usefulness of the unidentified object 121 and col. 13, lines 29-44 - In step 230, additional information associated with the actual species of the now-identified object 121 or with the highest-ranking related species selected in step 225 may be associated with the digital image received in step 205. In addition, other information gathered during steps of the methods of FIGS. 2-3 may be similarly associated); 
determining when the item meets asset criteria ..., in response to the item meeting the threshold criteria for identification of the item and thereby the identification being completed (col. 13, lines 29-44 - In step 230, additional information associated with the actual species of the now-identified object 121 or with the highest-ranking related species selected in step 225 may be associated with the digital image received in step 205. In addition, other information gathered during steps of the methods of FIGS. 2-3 may be similarly associated and col. 16, lines 42-53 - In all cases, once the unknown object 121 is adequately matched, via image, attributes, or both, to a known entry in either the image database 123 or the attributes database 125, the embodiment deems the object 121 to have been identified and triggers the business rules to enable subsequent processing. Identifying metadata associated with the identified object may be associated with the captured image, with the affixed label, or with the matched image stored in the image database 123, and the image-matching mechanism or function may then be updated to incorporate any new information identified during the identification process) ); The examiner reasonably constructs the subsequent processing of the triggering from business rules after an adequate match to be determining when the item meets asset criteria for being cataloged as an asset.
in response to meeting the asset criteria.... [updating] the asset with the data and [a] metadata (col. 13, lines 54-57 -  Some or all of this information may be associated with or embedded into the digital image received in step 205, or may be associated with the affixed label as metadata, and may later be retrieved by a business rule that determines how to process the object 121. It may similarly be embedded into one or more other digital images that are used by the image-matching function or that are stored in an image database 123, or may be used to update the attribute database 125 and col. 16, lines 42-53 - In all cases, once the unknown object 121 is adequately matched, via image, attributes, or both, to a known entry in either the image database 123 or the attributes database 125, the embodiment deems the object 121 to have been identified and triggers the business rules to enable subsequent processing. Identifying metadata associated with the identified object may be associated with the captured image, with the affixed label, or with the matched image stored in the image database 123, and the image-matching mechanism or function may then be updated to incorporate any new information identified during the identification process and col. 19, lines 28-34).
detect the item entering the defined location (col. 10, lines 40-51 -This information may include a digital photograph of the object 121 that is captured by a digital camera 119 or other digital imaging device or sensor 119 and forwarded to the system through an interface 117. The information may further include a set of physical attributes of object 121, such as its weight, one or more linear dimensions, its reflectance, or its shape. These physical attributes may be received by the system from one or more sensors 119 through interface 117 and col. 10, lines 52-54 - In one example, a materials-handling system may determine that an object 121 moving along a conveyor belt, or other automated material-handling mechanism... and col. 15, lines 15-43);
in response to identification of the item, determining when the item meets the asset criteria by determining when an item meets a threshold value and thereby is an asset (col. 9, lines 60-63 - The image-matching function incorporates or accesses an image database 123 of product images, each of which shows a known product or other type of object and each of which may be associated with metadata that provides identifying and related information about the known object such as a book's ISBN number. The image-matching function has the ability to determine whether a submitted image of an unknown object is sufficiently similar to one of its stored images of known objects to imply that the unknown object matches the known object. In some embodiments this determination may be performed as a function of match scores returned by the image-matching function, where a degree of similarity may be a function of a value of a returned stored image's match score. In one example, an acceptable degree of similarity of a returned stored image may be presumed when that returned image's match score exceeds a threshold and col. 13, lines 29-44 - In step 230, additional information associated with the actual species of the now-identified object 121 or with the highest-ranking related species selected in step 225 may be associated with the digital image received in step 205. In addition, other information gathered during steps of the methods of FIGS. 2-3 may be similarly associated and col. 16, lines 42-53 - In all cases, once the unknown object 121 is adequately matched, via image, attributes, or both, to a known entry in either the image database 123 or the attributes database 125, the embodiment deems the object 121 to have been identified and triggers the business rules to enable subsequent processing. Identifying metadata associated with the identified object may be associated with the captured image, with the affixed label, or with the matched image stored in the image database 123, and the image-matching mechanism or function may then be updated to incorporate any new information identified during the identification process) ;; The examiner reasonably constructs the subsequent processing of the triggering from business rules after an adequate match to be determining when the item meets asset criteria by determining when an item meets a threshold value and thereby is an asset; and
 [updating]... in response to the determining that the item meets the asset criteria... (col. 13, lines 54-57 -  Some or all of this information may be associated with or embedded into the digital image received in step 205, or may be associated with the affixed label as metadata, and may later be retrieved by a business rule that determines how to process the object 121. It may similarly be embedded into one or more other digital images that are used by the image-matching function or that are stored in an image database 123, or may be used to update the attribute database 125 and col. 16, lines 42-53 - In all cases, once the unknown object 121 is adequately matched, via image, attributes, or both, to a known entry in either the image database 123 or the attributes database 125, the embodiment deems the object 121 to have been identified and triggers the business rules to enable subsequent processing. Identifying metadata associated with the identified object may be associated with the captured image, with the affixed label, or with the matched image stored in the image database 123, and the image-matching mechanism or function may then be updated to incorporate any new information identified during the identification process and col. 19, lines 28-34).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Broache to the cataloging of Kerrick to include capturing, using a computer and using multiple techniques and corresponding devices, data about an item ... in a ... location; determining, using the computer, when the data meets threshold criteria for identification of the item and completing an identification of the item when the data meets the threshold criteria; and determining when the item meets asset criteria for being cataloged as an asset, in response to the item meeting the threshold criteria for identification of the item and thereby the identification being completed; detect the item entering the defined location; in response to the identification of item, determine ... the item meets the asset criteria...  and [updating]... in response to the determining that the item meets the asset criteria...
One would have been motivated to combine the teachings of Broache to Kerrick to do so as it provides / allows automatically identify, classify, and label item (col. 1, lines 5-13 and col. 1, lines 33-36).




Regarding Claim 2;
Kerrick and Broache disclose the method to Claim 1.
	Broache further teaches wherein the threshold criteria including determining an identification of the item using the data (col. 9, lines 60-63 - The image-matching function incorporates or accesses an image database 123 of product images, each of which shows a known product or other type of object and each of which may be associated with metadata that provides identifying and related information about the known object such as a book's ISBN number. The image-matching function has the ability to determine whether a submitted image of an unknown object is sufficiently similar to one of its stored images of known objects to imply that the unknown object matches the known object. In some embodiments this determination may be performed as a function of match scores returned by the image-matching function, where a degree of similarity may be a function of a value of a returned stored image's match score. In one example, an acceptable degree of similarity of a returned stored image may be presumed when that returned image's match score exceeds a threshold).
Similar rationale and motivation is noted for the combination of Broache to Kerrick and Broache, as per Claim 1 above.

Regarding Claim 4;
Kerrick and Broache disclose the method to Claim 1.
	Kerrick teaches concepts of an augmentation engine ([0023]).
Broache further teaches concepts of further comprising: searching for and gathering the data and the metadata using a communications network (col. 18, lines 59-65); and wherein the searching for and the gathering the data and the metadata includes searching archive data and public data (col. 18, lines 59-65);
Similar rationale and motivation is noted for the combination of Broache to Kerrick and Broache, as per Claim 1 above.

Regarding Claim 6;
Kerrick and Broache disclose the method to Claim 1.
	Kerrick further discloses wherein the data includes a data input selected from a group consisting of: a video feed, a photo, manual entry including a keyboard input or a voice command audio input, as the multiple techniques and the corresponding devices ([0021]).

Regarding Claim 7;
Broache and Rosen disclose the method to Claim 1.
	Kerrick further teaches a camera ([0011]).
Broache further teaches wherein the multiple techniques and corresponding devices are selected from a group consisting of: video feeds, cameras, network inventory using network login, network inventory using Internet of Things (IoT), and computerized purchasing history (col. 9, lines 44-63 and col. 10, lines 44-51 and col. 10, lines 59-65).
Similar rationale and motivation is noted for the combination of Broache to Kerrick and Broache, as per Claim 1 above.



Regarding Claim 9;
Kerrick and Broache disclose the method to Claim 1.
	Broache further discloses initiating other capturing techniques in response to the threshold criteria not being met (col. 9, lines 60-63 - ...In one example, an acceptable degree of similarity of a returned stored image may be presumed when that returned image's match score exceeds a threshold and col. 16, lines 1-25 – If this step fails to identify the object 121, a similar identification attempt may initiating by further capturing... ).
Similar rationale and motivation is noted for the combination of Broache to Kerrick and Broache, as per Claim 1 above.

Regarding Claim 10;
Kerrick and Broache disclose the method to Claim 1.
	Broache further discloses further comprising: initiating another capturing technique for capturing the data about the item, in response to the data not meeting the threshold criteria. (col. 9, lines 60-63 - ...In one example, an acceptable degree of similarity of a returned stored image may be presumed when that returned image's match score exceeds a threshold and col. 16, lines 1-25 – If this step fails to identify the object 121, a similar identification attempt may initiating by further capturing... ). The examiner reasonably constructs that the data would be an image not matching the threshold, thus not producing a acceptable degree of similarity; thus would cause further capturing.  
Similar rationale and motivation is noted for the combination of Broache to Kerrick and Broache, as per Claim 1 above.

Regarding Claim 11;
Kerrick and Broache disclose the method to Claim 1.
	Kerrick further discloses unable to identify the item ([0035]).
	Broache further discloses wherein the threshold criteria not being met includes being unable to identify the item (col. 9, lines 60-63 - ...In one example, an acceptable degree of similarity of a returned stored image may be presumed when that returned image's match score exceeds a threshold and col. 16, lines 1-25 – If this step fails to identify the object 121, a similar identification attempt may initiating by further capturing... ). The examiner reasonably constructs that the data would be an image not matching the threshold, thus not producing a acceptable degree of similarity.
Similar rationale and motivation is noted for the combination of Broache to Kerrick and Broache and Rosen, as per Claim 1 above.

Regarding Claim 12;
Kerrick and Broache disclose the method to Claim 1.
Broache further discloses further comprising: iteratively using another capturing technique until the data meets the threshold criteria for the identification of the item (col. 9, lines 60-63 - ...In one example, an acceptable degree of similarity of a returned stored image may be presumed when that returned image's match score exceeds a threshold and col. 16, lines 1-25 – If this step fails to identify the object 121, a similar identification attempt may initiating by further capturing... ). 
Similar rationale and motivation is noted for the combination of Broache to Kerrick and Broache, as per Claim 1 above.
Regarding Claim 13;
Kerrick and Broache disclose the method to Claim 1.
Kerrick further discloses further wherein the assets are physical and/or digital ([0011]).

Regarding Claim 14;
Kerrick and Broache disclose the method to Claim 1.
Kerrick further teaches further comprising: assessing when an identified item is currently cataloged ([0023].); and adding the metadata to the catalog about the currently cataloged identified item or the asset ([0023]).

Regarding Claim 15;
Kerrick and Broache disclose the method to Claim 1.
Kerrick further teaches further comprising: assessing when an identified item is currently cataloged ([0039] – capturing, analyzing, inventorying...); and determining whether to add the identified item, in response to the identified item being currently cataloged. ([0039] – generating ...new or delta snapshot...).

Regarding Claim 16;
Kerrick and Broache disclose the method to Claim 1.
Kerrick further comprising: assessing a value of the asset using data and the metadata of the cataloged item or asset ([0018] and [0023]).


Regarding Claim 22;
Kerrick and Broache disclose the method to Claim 1.
	Kerrick discloses sending a communication to a user including an identified asset before the cataloging of the asset ([0035]) and receiving notification from the user to mark or add an entry in the catalog as metadata about the first identified item or the first asset ([0035] – provide... other descriptive information).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerrick (US 2016/0342937 A1) in view of Broach et al. (US 9,275,293 B2) and further in view of Hawkins et al. (US 2018/0130114 A1).

Regarding Claim 3;
Kerrick and Broache disclose the method to Claim 1.
Broache further teaches ...the identification occurring in response to the threshold criteria being met ([0039]).
	Kerrick and Broache fail to explicitly disclose wherein the threshold criteria includes a threshold probability of an identification of the item using the data; and the identification occurring in response to being met... based on the threshold probability being met.
	However, in an analogous art, Hawkins teaches wherein the threshold criteria includes a threshold probability of an identification of the item using the data (Hawkins, [0043]); and the identification occurring in response to ... being met based on the threshold probability being met (Hawkins, [0043]);
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Hawkins to the threshold criteria of Kerrick and Broache to include wherein the threshold criteria includes a threshold probability of an identification of the item using the data; and the identification occurring in response to ... being met based on the threshold probability being met.
One would have been motivated to combine the teachings of Bruss to Kerrick and Broache to do so as it allows to use a neural network to determine ... item (Hawkins, [0002]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerrick (US 2016/0342937 A1) in view of Broach et al. (US 9,275,293 B2) and further in view of Costa Faidella et al. (US 2017/0177855 A1).

Regarding Claim 5;
Kerrick and Broache disclose the method to Claim 1.
	Kerrick and Broache fail to explicitly disclose further including: reading a blockchain for the identified item to gather metadata about the identified item.
	However, in an analogous art, of Costa Faidella teaches further including: reading a blockchain for the identified item to gather metadata about the identified item (Costa Faidella, [0073] and [0121]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Costa Faidella to the gathering of Kerrick and Broache to include further including: reading a blockchain for the identified item to gather metadata about the identified item
One would have been motivated to combine the teachings of Bruss to Kerrick and Broache to do so as it allows a distributed system ... to execute functions ([0056]).

Claim(s) 8, 18-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerrick (US 2016/0342937 A1) in view of Broach et al. (US 9,275,293 B2) and further in view of Examiner’s Official Notice.  

Regarding Claim 8;
Kerrick and Broache disclose the method to Claim 1.
	Kerrick teaches concepts of a valuation of the item ([0023]).
	Broach teaches asset criteria (col. 16, lines 42-53).
Kerrick and Broache fail to explicitly disclose wherein the asset criteria includes a valuation of the item and a threshold asset value.
However, the examiner takes Examiner’s Official Notice that it is old and well known in the finance arts to have asset criteria in which an item would need to have a valuation and a threshold asset value would need to be met in light of the criteria (i.e., insuring items that are over a certain threshold asset value set forth by a policy).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to Kerrick and Broache to include the features known above.  One would do so as it would provide proper coverage for an item.  


Regarding Claim 18, and similarly Claim 20;
Kerrick and Broache disclose the method to Claim 1.
	Kerrick teaches concepts of value ([0023]).
	Broach teaches threshold values (col. 9, lines 60-63).
Kerrick and Broache fail to explicitly disclose [Claim 18] wherein the threshold value includes determining when the item meets a minimal value and [Claim 20] wherein the minimal value of the item can be sentimental or monetary. 
However, the examiner takes Examiner’s Official Notice that it is old and well known in the finance arts to have a threshold value be based on determine an item meets a minimal monetary value ( i.e., insuring items that are at least over a certain minimal value if set forth by a policy).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to Kerrick and Broache to include the features known above.  One would do so as it would provide proper coverage for an item.  

Regarding Claim 19;
Kerrick and Broache and EON disclose the method to Claim 18.
Kerrick and Broache and EON fail to explicitly disclose wherein the determining when the item meets a minimal value includes checking a list of item categories for items meeting the asset criteria, and further comprises: receiving, at the computer, the list from a user; and cataloging the item as an asset, in response to the item matching a category in the list.. 
However, the examiner takes Examiner’s Official Notice that it is old and well known in the finance arts to have user have item meeting a minimal value for coverage in a policy to be able to be grouped based on category of that items thus would allow the user to add items as assets for coverage under the given group policy (i.e., jewelry coverage, electronics coverage, etc. and having items added as assets within those coverage groups).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to Kerrick and Broache to include the features known above.  One would do so as it would provide proper coverage for an item.  

Regarding Claim 23;
Kerrick and Broache disclose the method to Claim 18.
Kerrick and Broache fail to explicitly disclose further comprising: receiving notification from the user to mark or add an entry in the catalog regarding the first identified item or the first asset as borrowed or as a temporary asset.
However, the examiner takes Examiner’s Official Notice that it is old and well known in the finance arts to have to have a user add an item as a temporary asset within a insurance policy (i.e., catalog of items insured) to ensure coverage of the temporary asset.
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to Kerrick and Broache to include the features known above.  One would do so as it would provide proper coverage for an item.  

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerrick (US 2016/0342937 A1) in view of Broach et al. (US 9,275,293 B2) and further in view of Buss (US 2016/0180468 A1).

Regarding Claim 21;
Kerrick and Broache disclose the method to Claim 1.
	Kerrick and Broache fail to explicitly disclose further comprising: sending a communication to a user including an identified asset before the cataloging of the asset; and receiving authorization from the user to catalog the identified asset.
	However, in an analogous art, Buss teaches further comprising: sending a communication to a user including an identified asset before the cataloging of the asset (Bruss, [0092]); and receiving authorization from the user to catalog the identified asset (Bruss, [0092] – Uploading the image and classification...).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Buss to the cataloging of Kerrick and Broache to include further comprising: sending a communication to a user including an identified asset before the cataloging of the asset; and receiving authorization from the user to catalog the identified asset..
One would have been motivated to combine the teachings of Buss to Kerrick and Broache to do so as it allows a user to adjust or edit content (Bruss, [0092]).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627